Title: To Thomas Jefferson from Jean Baptiste Ternant, 20 June 1801
From: Ternant, Jean Baptiste
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia 20th. of June 1801
               
               I hope you will not be displeased with an old departing friend taking a private leave of you, and requesting your kind remembrance on the occasion—I had intended going in person, to pay you my last respects before returning to Europe; But various disappointments, and above all, the bad State of my health, have really put it out of my power to undertake the journey.—Being, now going off to secure a passage for havre, I avail myself of M.M. Letombe & Dupont’s good offices to get this Short valedictory letter put into your hands, and to offer particularly my warmest wishes for your public and private happyness, Remaining very respectfully
               sir your most obedient and most humble servant
               
                  
                     Ternant
                  
               
            